DETAILED ACTION
Claims 1-6, 10-13, 15 and 17-25 are pending before the Office for review.
In the response filed January 11, 2022:
Claims 1 and 12 were amended.
Claims 14 and 16 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over RANADE et al (U.S. Patent Application Publication 2002/0132422).
With regards to claim 15, Ranade discloses a method of process a substrate, the method comprising: receiving a substrate (50) in a processing chamber, the substrate comprising a patterned layer (8) disposed over a layer to be patterned (50), the layer to be patterned comprising silicon; using the patterned layer (8) as an etch mask, performing a first etch process on the substrate in the processing chamber, wherein the first etch process forms, with a first plasma, recesses in the layer to be patterned and forms byproducts (70) covering the top surface of the patterned layer (Figure 4) and performing a second etch process on the substrate in the processing chamber, wherein the second etch process extends, with a second plasma, the recessing into the layer to be patterned (Figure 5) (Paragraphs [0031]-[0039]).
Ranade does not explicitly disclose with a second plasma etches a portion of the byproducts.
However Ranade discloses wherein during the etching step the SF6 in the second etching gas reduces the thickness of the sidewall passivation (Paragraph [0041]) which renders obvious with a second plasma etches a portion of the byproducts.
It would have been prima facie
With regards to claim 17, Ranade discloses etching a silicon substrate (Paragraph [0032]) with an etching gas comprising oxygen and a halogen to form a passivation film at the same time (Paragraph [0037]-[0038]) rendering obvious wherein the byproducts comprise silicon, oxygen and a halogen.
With regards to claim 18, Ranade renders obvious wherein the first etch process comprises a first process gas to form the plasma, the first process gas comprising hydrogen bromide or chlorine (Paragraph [0037]) and wherein the second etch process comprises a second process gas to form the second plasma, the second process gas comprising fluorine (Paragraph [0039]).
With regards to claim 19, Ranade renders obvious wherein the first etch process comprises a first process gas to form the first plasma, the first process gas comprising fluorine (Paragraph [0037]) and wherein the second etch process comprises a second process gas to from the second plasma, the second process gas comprising fluorine (Paragraphs [0039]-[0040]) wherein an amount of fluorine in the first process gas is less than an amount of fluorine in the second process gas (Paragraphs [0037]-[0040] discloses fluorine containing gas can be between 4 to about 25 sccm in either the first plasma or second plasma rendering obvious overlapping amounts where the first process gas has less fluorine than the second process gas).
With regards to claim 22,
With regards to claim 23, Ranade renders obvious generating the first plasma for the first etch process from the first process gas and oxygen (Paragraph [0037]); and generating the second plasma for the second etch process from hydrogen bromide or chlorine and the second process gas (Paragraph [0039]).
With regards to claim 24, Ranade renders obvious leaving a remaining portion of the byproducts covering the stop surfaces of the patterned layer after the second etch process (Figure 5, Paragraphs [0039]-[0042], [0045]-[0048]).

Allowable Subject Matter
Claims 1-6, 10-13, 21 and 25 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant’s response, filed January 11, 2022, with respect to 103 rejection of claims 1-6, 10-13, 20-21 and 25 have been fully considered and are persuasive.  The 103 rejection of claims 1-6, 10-13, 20-21 and 25 has been withdrawn. 
Applicant’s arguments, see pages 7-10 of Applicant’s response, filed January 11, 2022, with respect to the rejection(s) of claim(s) 15, 17-19 and 22-24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranade et al (U.S. Patent Application Publication 2002/0132422).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713